Citation Nr: 1519528	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  98-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee injury with patellectomy, status post left total knee arthroplasty, rated as 30 percent disabling prior to November 6, 2008, and as 60 percent disabling from January 1, 2010, to November 19, 2010, with temporary total evaluations under 38 C.F.R. § 4.30 from November 6, 2008, to December 31, 2009, and from November 19, 2010, and 30 percent beginning January 1, 2012.  

2.  Entitlement to an evaluation in excess of 20 percent for a right knee injury.  

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

4.  Entitlement to an increased evaluation for degenerative arthritis, lumbar spine, status post laminectomy, evaluated as 20 percent disabling prior to July 11, 2008, as 100 percent disabling from July 11, 2008, through September 1, 2008, and as 20 percent disabling from September 1, 2008 to the present.  

5.  Entitlement to service connection for cervical spine degenerative disc and joint disease, without radiculopathy, claimed as associated with service-connected arthritis of the lumbar spine.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) in 2002 on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the time of a 2002 Travel Board hearing, two issues were on appeal; a claim for service connection for a lumbar spine disorder and a claim for TDIU.  

The appeal of the lumbar spine and TDIU claims was merged with a prior appeal for increased evaluations from a 1998 rating decision which continued a 30 percent rating for a left knee injury with patellectomy and a 20 percent rating for a right knee injury.  The Board granted the claim of service connection for a lumbar spine disability and remanded three claims (the TDIU claim and the two issues from the merged appeal) in a 2003 decision and remand.  

Following the 2003 decision and remand, the Veteran perfected an appeal of another claim, and four claims came before the Board on appeal in 2007.  All four of those claims were remanded.  Those claims, together with additional claims perfected for appeal since the Board's January 2007 remand, are before the Board at this time.  

By substantive appeal submitted in July 2009, the Veteran requested a hearing before the Board.  In August 2009, the Veteran submitted a written statement withdrawing his requested hearing.  However, in January 2010, he requested a video conference hearing before the Board.  The Veteran subsequently testified at a video conference hearing before the undersigned in June 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  The Board notes that the Veteran previously testified at a hearing in September 2002 before a Board Member that is no longer employed by the Board.  A written transcript of this hearing has also been associated with the claims file.  

In January 2012, the Board remanded the issues currently on appeal so that the Veteran could be scheduled for his requested video conference hearing.  The issue of entitlement to service connection for depression was also granted by the Board at this time.  

In addition to a physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed and considered the additional evidence associated with Virtual VA.  

The issues on appeal were again remanded by the Board in January 2014 for additional evidentiary development.  

The issues of entitlement to service connection for a cervical spine disability and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 6, 2008, the Veteran's left knee disability was associated with arthritis resulting in additional disability of limited extension of motion.  

2.  Prior to November 6, 2008, the Veteran was noted to be suffering from a complete tear of the meniscus.  

3.  A 30 percent evaluation is the maximum available evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257.  

4.  As of January 1, 2010, the Veteran's left knee disability has resulted in severe impairment.  

5.  The Veteran's right knee disability has been associated with arthritis resulting in painful limited motion; the Veteran does not suffer from flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

6.  At no time during the pendency of this claim has the Veteran's right knee disability resulted in severe recurrent subluxation or lateral instability; rather, his symptoms are more appropriately characterized as "moderate."  

7.  The Veteran's bilateral hearing loss has been of such severity as to, at worst, yield numerical values of II for the right ear and III for the left ear, demonstrating a noncompensable evaluation is warranted under 38 C.F.R. § 4.85, Table VII.  

8.  The Veteran's lumbar spine disability has been manifested by forward flexion limited to between 40 and 80 degrees; it has not been manifested by forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks in the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a separate 10 percent evaluation for limitation of motion on extension of the left knee under Diagnostic Code 5261, prior to November 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).

2.  The criteria for establishing a separate 20 percent evaluation for dislocated semilunar cartilage of the left knee under Diagnostic Code 5258, prior to November 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).

3.  The criteria for establishing an evaluation in excess of 30 percent for a left knee disability under Diagnostic Code 5257, prior to November 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2014).

4.  The criteria for establishing entitlement to an evaluation in excess of 60 percent for a left knee disability under Diagnostic Code 5055, between January 1, 2010, to November 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2014).

5.  The criteria for establishing entitlement to a higher evaluation of 60 percent, but no higher, for a left knee disability under Diagnostic Code 5055, as of January 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2014).

6.  The criteria for establishing entitlement to a separate evaluation of 10 percent under Diagnostic Code 5003 for limitation of motion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

7.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent under Diagnostic Code 5257 for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

8.  The criteria for establishing entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

9.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, prior to July 11, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

10.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, as of September 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters providing the Veteran with the required notice were provided to him in January 2003, January 2005 and May 2009.  While all necessary notice was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations for his knees in January 1998, August 1998, April 2009 and July 2014, for his lumbar spine in August 1998, April 2007, April 2008, April 2009, March 2011 and July 2014 and for his hearing loss in April 2004, April 2009 and July 2014.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  The examination reports reflect a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records have also been associated with the claims file.  VA was notified by the Social Security Administration (SSA) in March 2004 that medical records could not be provided.  After an exhaustive and comprehensive search, SSA was unable to locate the Veteran's folder.  However, it was noted that the Veteran's claim for disability benefits was denied.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

Additionally, the Board finds there has been substantial compliance with its January 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent records of VA medical treatment and scheduled the Veteran for more recent examinations for the claims currently on appeal.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





Increased Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Bilateral Knee Disabilities

Relevant Facts/History for the Bilateral Knees

The Veteran contends that he is entitled to increased evaluations for his service-connected bilateral knee disabilities.  For historical purposes, the Veteran was granted service connection for right and left knee disabilities in a May 1974 rating decision.  A 10 percent evaluation was assigned for a right knee disability under Diagnostic Code 5257, effective as of November 14, 1972, and a noncompensable (0 percent) evaluation was assigned for a left knee disability under Diagnostic Code 5257, effective as of November 14, 1972.  In a November 1974 rating decision, the Veteran's right knee evaluation was increased to 20 percent, effective as of September 9, 1974.  In a December 1982 rating decision, the Veteran's left knee evaluation was increased to 30 percent, effective as of August 1, 1982.  The right knee was continued at 20 percent.  

In May 1997, VA received a claim from the Veteran seeking higher ratings for his service-connected knee disabilities.  This claim was denied in a July 1997 rating decision.  The Veteran again submitted a claim for an increased rating in November 1997, but his claim was again denied in a February 1998 rating decision.  The Veteran submitted additional evidence and was afforded a VA examination, but in a January 1999 rating decision, his knee disabilities were continued at the same rating.  A timely notice of disagreement was received from the Veteran in January 1999.  A statement of the case was not subsequently issued.  However, the issues were included in a March 2001 supplemental statement of the case.  The issues have been treated as being properly appealed to the Board since this time.  The Veteran was subsequently assigned temporary 100 percent evaluations for his left knee from November 6, 2008, through January 1, 2010, and from November 19, 2010, through January 1, 2012.  His left knee was rated as 60 percent disabling from January 1, 2010, through November 19, 2010, and as 30 percent disabling since January 1, 2012.  

According to a December 1997 VA treatment note, the Veteran was experiencing ligamentous laxity in the left knee.  He was subsequently afforded a VA examination of the knees in January 1998.  The Veteran described chronic pain and weakness of the knees.  He also reported swelling in both knees.  Prolonged periods of weight-bearing, using stairs, squatting or kneeling caused increased pain.  The Veteran also reported giving-way of the left knee.  The right knee would give way on "occasion."  Examination revealed right knee range of motion to 0 degrees of extension and 130 degrees of flexion.  No pain on motion was noted.  There was, however, rather significant tenderness to palpation around the patellofemoral joint as well as a positive patellar grind test.  No definite ligamentous instability was found.  The left knee had extension to 0 degrees and flexion to 125 degrees.  There was evidence of pain on motion.  The patella was noted to be absent and there was some enlargement of the knee.  No particular tenderness to palpation or instability was noted.  The examiner noted that there was evidence of some quadriceps weakness associated with pain in both legs.  There was likely increased fatigability or decreased endurance with use associated with pain.  There was no definitive incoordination.  The examiner felt that pain could further limit functional ability during flare-ups.  However, it was not feasible to attempt to express this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  

A July 1998 VA treatment note reflects that the Veteran was suffering from swelling of the left knee.  Radiographic imaging revealed signs of a patellectomy and degenerative changes of a moderately severe nature, especially on the lateral aspect of the knee.  An August 1998 private treatment note reflects complaints of left knee pain.  There was no effusion.  The Veteran had full extension with flexion to 120 degrees.  There was no varus or valgus laxity.  There was a "little bit of pop" over the superolateral aspect of the knee where the quadriceps tendon appears to pop somewhat over the lateral femoral condyle.  An August 1998 X-ray report also revealed moderately severe osteoarthritic changes of the right knee and absent patella in the left knee with degenerative changes involving the medial and lateral tibial-femoral compartments.  The left knee degenerative changes were noted to be moderately severe.  

The Veteran was afforded a VA examination to determine his employability in August 1998.  The Veteran reported swelling of the knees with chronic pain and weakness.  The left knee had full extension with 115 degrees of flexion.  There was "rather significant pain" upon range of motion testing.  There was swelling of the knee and absence of a patella.  No definite instability was noted.  The right knee had full extension to 0 degrees and flexion to 125 degrees.  Mild pain on motion was noted and no particular tenderness to palpation was noted.  No instability was present.  It was noted that pain could further limit functional ability during flare-ups, although it was not feasible to attempt to express this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  

The record contains a private evaluation of the knees from May 1999.  According to this report, the Veteran experienced knee pain, greater in the left than right.  Both knees would swell on exertion.  The Veteran was able to walk for 5 to 10 minutes before having to stop.  He used a cane to assist with ambulation.  Range of motion of the right knee was 0 degrees of extension and 110 degrees of flexion.  Range of motion of the left knee was 0 degrees of extension and 100 degrees of flexion.  The Veteran was unable to squat.  He was able to go down on the left knee and straighten up but he was unable to do this with the right knee.  

An August 2004 VA treatment note reflects a long history of bilateral knee pain.  Range of motion testing revealed that the right knee lacked 5 degrees of extension.  He had 120 degrees of flexion.  The left knee had full extension with 100 degrees of flexion.  According to an August 2005 VA treatment note, the Veteran had full extension of the left knee with flexion to 120 degrees.  He also had full extension of the right knee with flexion only to 100 degrees.  A November 2005 VA treatment note reflects left knee pain with limited motion past 90 degrees of flexion.  Crepitus was also present.  

A December 2005 VA treatment note reflects that the Veteran was suffering from pain in both knees.  However, the Veteran indicated that his pain was primarily in the left knee.  X-rays of the left knee revealed an absent patella and X-rays of the right knee revealed mild degenerative changes with narrowing of the medial joint space.  The Veteran was diagnosed with internal derangement of the left knee with possible early osteoarthritis.  A December 2005 private MRI of the left knee also revealed an old stretch/strain injury with intra-substance degenerative change within the anterior cruciate ligament with mild buckling of the posterior cruciate.  There was also mild osteoarthritis of the medial and lateral compartments.  A complete tear of the anterior horn lateral meniscus was also noted.  In January 2006, the Veteran reported left knee problems during VA treatment.  Specifically, he described popping, hurting, swelling and giving way.  Examination revealed full extension and flexion to 120 degrees.  He had a definite positive lateral McMurray's test with lateral joint line tenderness.  The Veteran was diagnosed with chondromalacia of the left knee with complex tear of the lateral meniscus.  

X-rays of both knees were taken in March 2006.  No acute fracture or dislocation was seen and no joint effusion was noted.  The medial tibiofemoral joint space was slightly reduced, bilaterally.  Marginal osteophytes were seen, as well as vascular calcification.  According to a September 2006 VA treatment note, the Veteran continued with left knee pain.  He reported that it would pop, swell and give way.  It was noted that he had a patellectomy performed in the 1980s.  Examination revealed full extension and flexion to 120 degrees.  There was no medial lateral laxity with extension or 30 degrees of flexion.  The Veteran was diagnosed with chondromalacia of the left knee with possible early osteoarthritis with complex tear of the lateral meniscus.  A November 2006 record reflects full extension of the left knee with 120 degrees of flexion.  The right knee "lacks a few degrees of extension," but also had flexion to 120 degrees.  Osteoarthritis of the left and right knees was assigned.  

A February 2007 VA treatment note indicates that the Veteran reported that his left knee now locked, gave way and hurt with limited motion.  The record also contains a private treatment note from March 2007.  According to this note, the Veteran was suffering from constant left knee pain.  He also reported popping and instability.  X-rays revealed osteoarthritis of the knees, bilaterally.  

According to an April 2007 VA treatment note, the Veteran was seen for steroid injections in both knees.  The left knee showed full extension and flexion to 120 degrees.  McMurray's testing was noted to be positive.  Right knee range of motion testing was not performed, but it was noted that the Veteran had no medial or lateral laxity with extension or 30 degrees of flexion.  It was noted that sensation appeared to be intact.  A possible loose body with torn lateral meniscus of the left knee with absent left patella was noted.  Osteoarthritis of the right knee was diagnosed as well.  An August 2007 VA treatment note indicates that the veteran's left knee was popping out.  Private imaging taken in September 2007 revealed degenerative changes of the knees, bilaterally, as well as an absent patella in the left knee and atherosclerosis.  

February 2008 imaging of the left knee revealed moderate to advanced degenerative joint disease.  The patella was also absent and there was small suprapatellar joint effusion that was difficult to exclude.  A February 2008 VA treatment note also indicates that the Veteran's left leg gave out on him the previous day, causing him to fall.  A March 2008 VA treatment note reflects that the Veteran had an antalgic gait favoring essentially both lower extremities.  The left knee had tenderness over the medial femoral condyle with slight varus alignment to the knee.  There was also mild patellofemoral crepitus.  McMurray testing was negative and the knee was stable to ligamentous testing.  The Veteran was diagnosed with bilateral, left greater than right, osteoarthritis.  

A September 2008 VA treatment note reflects that the Veteran was suffering from bilateral knee pain.  Examination revealed patellofemoral crepitus on both knees.  On the left, there was additional crepitus on the lateral joint line.  There was also a slight genu valgum on standing on the left knee and genu varum on the right knee.  Left knee range of motion was extension to 10 degrees and flexion to 120 degrees, while right knee range of motion was extension to 5 degrees and flexion to 125 degrees.  The Veteran was diagnosed with end-stage osteoarthritis of both knees; left greater than right.  X-rays from this time revealed marked degenerative joint disease, bilaterally, and a removed left patella.  An October 2008 private treatment note reflects bilateral knee pain.  Flexion was limited to 115 degrees on either side and further flexion was extremely painful.  No instability was noted but function was significantly limited.  The Veteran was unable to walk, stand or climb stairs.  Getting up from a sitting position, squatting or kneeling was also extremely difficult.  

An April 2009 X-ray revealed tricompartmental degenerative changes, greatest medially, of the right knee.  The Veteran was also afforded a VA examination of the right knee in April 2009.  It was noted that the Veteran wore a knee brace "just about every day."  He had symptoms of pain, stiffness, swelling and weakness without instability.  This occurred daily for approximately 2 hours.  Flare-ups resulted in pain that the Veteran rated as a 9 out of 10 and this occurred approximately 2 times per month.  It was aggravated by the weather, walking a city block or bending.  Range of motion testing revealed flexion to 75 degrees and extension to 0 degrees.  There was no additional limitation of motion after at least 3 repetitions.  No knee instability was appreciated.  There was no genu varum, valgus or recurvatum.  The Veteran was diagnosed with osteoarthritis of the right knee.  This was deemed to result in moderate functional impairment.  The Board notes that the left knee was also examined at this time.  However, the examiner indicated that he was unable to evaluate the left knee at this time due to the Veteran's symptomatology.   

A July 2009 VA treatment note reflects that the Veteran had crepitance on flexion and extension of the right knee.  

A January 2010 private treatment note reflects extreme pain and a range of motion that was "pretty much restricted."  According to a March 2010 private treatment note, the Veteran had significant stiffness of the left knee.  His range of motion was noted to "pretty much" be restricted from 0 degrees to 35 degrees.  

A July 2010 X-ray report revealed marked degenerative joint disease of the right knee.  There was also a total prosthesis of the left knee with thinning of the joint polyethylene lining.  

According to an August 2010 VA treatment note, the Veteran was suffering from bilateral knee pain, worse on the left.  He also reported swelling in the left knee and some snapping and popping in the right knee at times.  He also stated that both knees gave way.  There was no locking, however.  The Veteran reported falling about twice per month due to left knee instability.  Another August 2010 VA treatment note reflects that the Veteran had left knee extension to 0 degrees and flexion to 90 degrees.  There was also varus and valgus stability.  The right knee had some laxity of the medial collateral ligament.  There was no particular tenderness and the Veteran had a full range of motion.  McMurray testing was negative.  

A September 2010 private treatment note indicates that the Veteran developed significant limitation of motion in his left knee following his prior total knee arthroplasty.  It was noted that the Veteran had up to 90 degrees of motion at this time.  He did have significant pain, however.  An October 2010 VA evaluation of the left knee revealed it to be painful as well.  

According to a November 2010 private treatment note, the Veteran underwent a left total knee arthroplasty revision.  The Veteran was assigned a temporary 100 percent evaluation as of this time.  A November 2010 private treatment note indicates evidence of loosening of the left knee hardware.  As of January 1, 2012, the Veteran's disability evaluation has been 30 percent.  

The Veteran was most recently afforded a VA examination of the knees in July 2014.  It was noted that the Veteran suffered from a left knee disability.  He was status post patellectomy and left total knee arthroplasty.  He was also noted to have suffered a right knee injury in 1968.  Range of motion testing revealed left knee flexion to 70 degrees (with objective evidence of pain at 70 degrees) and extension to 0 degrees with no objective evidence of pain.  Range of motion testing revealed right knee flexion to 55 degrees (with objective evidence of pain at 55 degrees) and extension to 0 degrees with no objective evidence of painful motion.  The Veteran was capable of performing repetitive testing with no further decrease in motion.  There was functional loss in both knees due to pain on movement, instability of station and disturbance of locomotion.  He also had bilateral tenderness or pain to palpation for joint line or soft tissue.  Muscle strength testing was slightly diminished (4 out of 5) bilaterally.  Stability testing was normal, bilaterally, and there was no evidence or history of recurrent patellar subluxation or dislocation.  There was also no history of meniscal conditions or surgical procedures for a meniscal condition in either knee.  There was a history of a left knee total joint replacement, resulting in intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran used a brace, cane and a walker to assist with ambulation due to knee and back pain.  Degenerative arthritis was noted upon X-ray.  The examiner concluded that the Veteran's bilateral knee disabilities impaired his ability to work by resulting in a limited range of motion and ambulation.  There was no loss of function with repetitive use and a more definitive loss of function due to flare-ups could not be determined without resorting to mere speculation.  

Left Knee Analysis

The Board will first address the Veteran's left knee disability.  Again, the Veteran is seeking an evaluation in excess of 30 percent, prior to November 8, 2008, an evaluation in excess of 60 percent from January 1, 2010, to November 19, 2010, and an evaluation in excess of 30 percent as of January 1, 2012.  

Prior to the Veteran's November 6, 2008, surgery, his left knee was rated under Diagnostic Code 5257.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The December 1997 VA treatment note does suggest ligamentous laxity of the left knee.  He also reported giving-way and weakness during a January 1998 VA examination.  However, physical examination revealed no particular instability.  An August 1998 X-ray report did reveal the absence of a left patella for which the Veteran was assigned a 30 percent evaluation.  This is the highest evaluation available under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether the Veteran may be entitled to a separate rating under any other applicable diagnostic code prior to November 6, 2008.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The record clearly reflects that the Veteran suffered from degenerative changes of the left knee prior to November 6, 2008.  There is also evidence that the Veteran demonstrated extension limited to 10 degrees on examination in September 2008.  The Veteran's lay reports regarding experiencing painful motion coupled with objective medical evidence shows that the Veteran's left knee from time to time is limited to 10 degrees of extension.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As such, a separate 10 percent evaluation under Diagnostic Code 5261 is warranted prior to November 6, 2008.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  However, the preponderance of the evidence demonstrates that an evaluation in excess of 10 percent under Diagnostic Code 5261 is not warranted at any time prior to November 6, 2008.  The Veteran had full extension to 0 degrees upon examination in January 1998.  He continued to exhibit full extension of the left knee upon treatment through April 2007.  Extension was limited to 10 degrees upon treatment in September 2008.  As such, a higher rating due to limitation of extension is not warranted at any time prior to November 6, 2008.  

The evidence of record reflects that a separate evaluation based on limitation of flexion is not warranted at any time prior to November 6, 2008.  At its worst, the Veteran's left knee disability has been noted to have flexion limited to 90 degrees prior to November 6, 2008.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran did not meet the rating criteria for a zero percent rating or higher at any time prior to November 6, 2008.  Thus, a separate rating due to limitation of flexion is not warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, while there is evidence of functional impairment due to symptomatology such as pain, weakness and fatigability, the evidence does not reflect that this functional loss is of such severity as to limit the Veteran to 60 degrees of flexion or less or result in an evaluation in excess of 10 percent for limited extension.  In regard to flare-ups, the January 1998 and August 1998 VA examiners specifically provided that while pain could further limit the Veteran's functional ability during flare-ups, it was not feasible to attempt to express this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  The Board finds that the VA examiners' opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014). Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.

Finally, the Board finds that the Veteran is entitled to a separate evaluation of 20 percent under Diagnostic Code 5258, prior to November 6, 2008.  Under this code, a 20 percent evaluation is awarded for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran has frequently complained of symptomatology such as locking and swelling.  There have also been a number of reports of popping of the left knee as well.  A December 2005 MRI report also notes a complete tear of the anterior horn lateral meniscus.  This was again noted in March 2006 and April 2007.  Separate evaluations are not warranted under any other applicable diagnostic code, as there is no evidence of ankylosis, impairment of the tibia and fibula or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  See id.  While a slight genu valgum was noted in September 2008, there was no objective evidence of weakness or insecurity due to this condition and it is not mentioned during subsequent examinations. 

The Board has also considered whether an evaluation in excess of 60 percent from January 1, 2010, to November 19, 2010, may be warranted.  However, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 60 percent for this time period.  

Diagnostic Code 5055 applies to cases of total knee replacement.  A 30 percent evaluation is the minimum evaluation that may be assigned following a total knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A higher evaluation of 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of the prosthesis.  Otherwise, when there are intermediate degrees of residual weakness, pain or limitation of motion, it is to be rated by analogy to diagnostic codes 5256, 5261 or 5262.  Id.  

The record reflects that the Veteran underwent surgery on November 6, 2008 for which he received the requisite temporary total evaluation ending December 31, 2009.  The Veteran is in receipt of the highest rating available under Diagnostic Code 5055 for a knee disability productive of severe impairment.  There is no probative evidence that the Veteran's knee is productive of additional impairment not contemplated in Diagnostic Code 5055 such that a separate evaluation under another diagnostic code would be appropriate.  (As an aside, the Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The assigned evaluation for amputation of a lower extremity from the middle or lower thirds is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5162.)  As such, an evaluation in excess of 60 percent from January 1, 2010, to November 18, 2010, is not warranted.  

The Veteran underwent a left total knee arthroplasty revision on November 19, 2010.  His disability evaluation was decreased to 30 percent as of January 1, 2012, and the Veteran contends that a higher evaluation is warranted since this time.  According to the July 2014 VA examination report, the Veteran had flexion to 70 degrees and extension to 0 degrees.  There was also functional loss due to pain on movement, instability of station and disturbance of locomotion.  Knee stability was deemed to be normal with no evidence of recurrent patellar subluxation or dislocation.  It was also noted that he did not suffer from a meniscal condition in either knee, but this assertion is not supported by the previously discussed evidence.  The examiner concluded that the Veteran's left knee total joint replacement resulted in intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran used a brace, cane and a walker to assist with ambulation.  

The evidence demonstrates that an evaluation of 60 percent is warranted for the Veteran's service-connected left knee disability beginning January 1, 2012.  A 60 percent evaluation is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  In the present case, the July 2014 VA examiner concluded that the Veteran only suffered from intermediate degrees of residual weakness, pain or limitation of motion, which corresponds to a 30 percent rating under Diagnostic Code 5055.  The Board, however, finds that given the Veteran's long history of knee problems, the requirement for a revision of the total knee replacement, and private treatment records showing the Veteran has "severe arthrofibrosis" status post knee revision (see April 2012 treatment report by Dr. S.M.), the level of impairment associated with the knee more nearly approximates the criteria associated with a 60 percent rating.  Again, this is the highest rating available under Diagnostic Code 5055 for residuals post-knee replacement.  The record does not reflect any additional symptomatology that would warrant a separate evaluation under any other applicable diagnostic code.  See id.  As such, entitlement to an evaluation of 60 percent for a left knee disability as of January 1, 2012 is warranted.

In so finding all of the above, the Veteran is competent to report on symptoms and he is credible to the extent that he believes that he is entitled to a higher rating.  The Board placed more weight on the medical findings.  In this regard, the Board notes that the medical examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight was placed on the examination findings in regard to the type and degree of impairment.

Right Knee Analysis

The Veteran also contends that he is entitled to an evaluation in excess of 20 percent for a right knee injury.  The Veteran's right knee disability has been rated as 20 percent disabling under Diagnostic Code 5257 throughout the pendency of this claim.  

As previously noted, Diagnostic Code 5257 rates impairment based on recurrent subluxation or lateral instability of the knee.  Under this code, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

During his January 1998 VA examination, the Veteran reported that his right knee would give way on "occasion."  Examination revealed no definite ligamentous instability, but there was rather significant tenderness to palpation around the patellofemoral joint as well as a positive patellar grind test.  Examination in August 1998 also confirmed that there was no instability.  However, upon examination in April 2009, the Veteran did report symptoms such as stiffness, swelling and weakness, but it was noted that he did not suffer from instability.  The Veteran subsequently endorsed giving way of the knee in August 2010, but denied any locking of the knee.  Varus and valgus stability was noted, and the July 2014 VA examiner concluded that the right knee was stable with no history of recurrent subluxation or lateral instability.  The Board finds that a preponderance of the evidence demonstrates that an evaluation in excess of 20 percent under Diagnostic Code 5257 cannot be established.  While the Veteran has reported subjective sensations of giving way and weakness, objective studies have revealed the knee to be stable.  As such, there is no basis to assign a higher rating of 30 percent for "severe recurrent subluxation or lateral instability."  See id.  

The Board has again considered whether a separate evaluation may be warranted for limitation of motion.  In January 1998, the Veteran exhibited extension to 0 degrees and flexion to 130 degrees with no evidence of pain on motion.  Nonetheless, an August 1998 X-ray report did reveal moderately severe osteoarthritic changes of the right knee and he did report chronic pain upon examination in August 1998.  He was capable of extension to 0 degrees and flexion to 125 degrees.  Mild pain was noted upon motion.  An August 2004 treatment note reflects that the Veteran lacked 5 degrees of extension, but he was subsequently found to have full extension to 0 degrees with 100 degrees of flexion in August 2005.  He was again noted to be lacking "a few degrees" of extension upon treatment in November 2006.  He was noted to have extension limited to 5 degrees in September 2008.  Flexion was limited to 75 degrees upon examination in April 2009, but extension was again noted to be full to 0 degrees.  Finally, according to the July 2014 VA examination report, flexion was limited to 55 degrees (with objective evidence of pain at 55 degrees) and extension remained full to 0 degrees.  

In light of the above evidence, the Board finds that a separate 10 percent evaluation for painful limited motion is warranted.  Degenerative arthritis, which the Veteran has been diagnosed with in the present case, is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The evidence reflects painful motion of the right knee.  The Veteran has, at worse, been found to have extension to 5 degrees and flexion to 55 degrees.  The Veteran's lay complaints and the objective findings show that the Veteran's right knee from time to time is limited to 5 degrees of extension and 55 degrees of flexion which meet or more nearly meet the criteria for zero percent ratings under Diagnostic Code 5261 and 5260.  Thus, the Veteran has additional disability of the right knee such that a separate evaluation of 10 percent under Diagnostic Code 5003, but no higher, is warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The Board has considered whether a higher evaluation may be warranted due to functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In April 2009, the examination showed that there was no additional limitation of motion after at least 3 repetitions.  In July 2014, there was no loss of function with repetitive use.  In regard to flare-ups, the January 1998 and August 1998 VA examiners specifically provided that while pain could further limit the Veteran's functional ability during flare-ups, it was not feasible to attempt to express this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  The July 2014 VA examiner reported that an opinion regarding if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support, but instead based on clinical information including history and physical findings.  Thus, the VA examiner maintained that more definitive loss of function, due to flare-ups cannot be determined without resorting to mere speculation.  The Board finds that the VA examiners' opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during repetitive use or flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014). Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.

The Board has considered whether separate evaluations are warranted under any other applicable diagnostic code.  However, there is no evidence of ankylosis, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  See 38 C.F.R. § 4.71a.  While a slight genu varum was noted in September 2008, there was no objective evidence of weakness or insecurity due to this condition and it is not mentioned during subsequent examinations.

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that a separate evaluation of 10 percent for painful motion of the right knee is warranted.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 20 percent for a right knee disability under Diagnostic Code 5257.  This aspect of the Veteran's claim must be denied.

Lumbar Spine

Relevant Facts

The Veteran also contends that he is entitled to increased evaluations for his service-connected lumbar spine disability.  For historical purposes, the Veteran was originally granted service connection for a lumbar spine disability in a June 2003 Board decision.  This grant was subsequently effectuated in a June 2003 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5242, effective as of June 1, 1998.  In March 2007, VA received a claim for an increased evaluation for the Veteran's lumbar spine disability.  In a June 2007 rating decision, the Veteran's disability evaluation was increased to 20 percent, effective as of March 16, 2007.  A timely notice of disagreement was received from the Veteran in October 2007, and the 20 percent evaluation was subsequently continued in a June 2009 statement of the case.  The Veteran appealed this decision to the Board in July 2009.  The Veteran was afforded a temporary 100 percent evaluation for his lumbar spine disability from July 11, 2008, through September 1, 2008.  

A May 2006 private treatment note reflects that the Veteran was suffering from limited flexion of the lumbar spine due to pain.  Actual range of motion testing was not recorded.  It was noted that the Veteran was without myelopathy.  A September 2006 MRI revealed disc herniations at L3-4, L4-5 and L5-S1.  There was no stenosis.  

According to a November 2006 private treatment note, the Veteran was suffering from back pain with bilateral leg pain.  He had had full strength in both lower extremities.  Sensation was normal as was muscle tone.  Reflexes were also normal, bilaterally.  He also reported a tingling sensation to the right lower extremity upon treatment in January 2007.  A back support was provided to the Veteran in April 2007.  

The Veteran was afforded a VA examination to determine the severity of his now service-connected lumbar spine disability in April 2007.  The Veteran reported constant pain with flare-ups during periods of bad weather.  He also had increased incident of flare-ups associated with weightbearing for more than short periods of time.  He reported problems with bending and lifting, as well as pain in his legs.  He was uncertain if this was radiating from the lower back, but he endorsed recurrent episodes of numbness in the left foot.  It was noted that the Veteran had not worked since the 1980s due to back and knee problems.  His last job was at a car lot and the Veteran reported that he could not do the job due to the previously noted problems.  The Veteran was independent in his activities of daily living, he wore a back support and he used a cane to assist with ambulation.  The Veteran demonstrated pain and guarding throughout the examination.  Range of motion testing revealed 60 degrees of forward flexion, 0 degrees of extension, 10 degrees of bilateral lateral flexion, 0 degrees of right lateral rotation and 10 degrees of left lateral rotation.  The Veteran complained of pain on all ranges of motion.  Neurological testing revealed strength of the foot and ankle flexors/extensors to be 4 out of 5 and reflexes were intact at the knees and ankles.  There was diminished sensation, subjectively, over the medial aspect of the right foot and over the medial as well as the lateral aspect of the left foot.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine with MRI scan evidence of multilevel disc herniations.  It was noted that additional limitation of function during a flare-up could not be determined without resorting to mere speculation.  

An August 2007 MRI revealed multilevel spondylosis.  There was also an exaggerated lordosis at L5-S1.  A May 2008 VA treatment note reflects complaints of low back pain radiating into the right lower extremity.  He also complained of numbness to the distal phalanges of the right foot.  

The Veteran was afforded a VA examination of the lumbar spine in April 2008.  The Veteran reported an aching type of pain that radiated down both legs.  The pain occurred daily and appeared to be worse at night or with flare-ups.  He also complained of weakness and some stiffness.  He denied lack of endurance, and it was noted that there was no functional loss and no bowel or bladder dysfunction.  The Veteran did use a cane to assist with ambulation.  The Veteran was unable to lift over 25 pounds.  Examination revealed no gross swelling or deformity.  There was minimal tenderness over the lumbar spinous processes.  Range of motion testing revealed flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 40 degrees.  The examiner noted that there was pain with motion.  Repetitive motion testing did not reveal any increase in pain.  There was some fatigue and weakness but no lack of endurance or incoordination was noted.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation.  It was noted that there had been no prescribed bed rest or incapacitation over the previous 12 months.  There was no impediment to his activities of daily living, but it was noted that he was unable to work his usual occupation due to bilateral knee pain and back problems because he was unable to bend or lift.  The Veteran was complaining of pain in both legs.  It was episodic on a daily basis and radiated to both legs with flare-ups off and on throughout the day.  There was decreased motor strength in the lower extremities.  Sensation was normal.  The Veteran was diagnosed with lumbar spine degenerative joint disease with spondylotis, without radiculopathy.  

According to a May 2008 private treatment note, the Veteran was suffering from back pain and bilateral leg pain.  He had full strength in both lower extremities.  Sensation was normal as was muscle tone.  Reflexes were also normal, bilaterally.  A diagnosis of herniated nucleus pulposa (HNP) of the lumbar spine without myelopathy was assigned.  

The Veteran subsequently underwent a laminectomy on July 11, 2008.  He was assigned a temporary 100 percent evaluation from this time through September 1, 2008.  His lumbar spine disability has been evaluation as 20 percent disabling since September 1, 2008.  

A December 2008 private treatment note indicates that the Veteran still had some back pain but he was doing better.  He had full strength in both lower extremities.  Sensation was normal as was muscle tone.  Reflexes were also normal, bilaterally.  

A November 2008 VA treatment note indicates that the Veteran had experienced numbness in the past in the feet.  However, this had improved since the Veteran had surgery on his low back.  According to a January 2009 private treatment note, the Veteran had full strength in both lower extremities.  Sensation was normal as was muscle tone.  Reflexes were also normal, bilaterally.  

The Veteran underwent a VA examination of the lumbar spine in April 2009.  The Veteran reported symptoms of pain, stiffness, weakness, fatigability and lack of endurance.  His pain level ranged from a 3 to 6 out of 10.  The pain was daily and constant.  He also reported flare-ups as a 10 out of 10.  The frequency was 2 to 4 times per month with a duration of up to 1 week.  It was aggravated by weather, standing, lying for too long (3 to 4 hours), sitting for too long (30 minutes) or walking too long (1 city block).  Range of motion testing revealed forward flexion to 40 degrees, extension from 0 to 20 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 20 degrees.  There was no additional limitation of motion after at least 3 repetitions and additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine, status post laminectomy.  This resulted in moderate functional impairment.  

According to a May 2009 VA treatment note, the Veteran ambulated with a cane.  He complained of pain in his lower back.  

A November 2009 MRI revealed postoperative with bilateral pedicular screws through L3-5.  There was mild-postoperative enhancement consistent with fibrosis, but no definite evidence of interval recurrent disc.  There was a suggestion of minimal, if any, central canal stenosis at L4-5.  It was also noted that there may be mild bilateral foraminal encroachment.  

An April 2010 private treatment note reflects persistent low back pain.  There was associated paresthesias to the toes, bilaterally, that was intermittent in nature.  The Veteran rated his pain as a 4 out of 10.  However, the evaluating physician indicated that the Veteran did not appear to have any true radicular component to his symptoms.  A July 2010 X-ray revealed mild to moderate degenerative disc disease of the L3-S1 with surgical fixation screws on the L3, L4 and L5.  

A February 2011 VA treatment note reflects that the Veteran was suffering from low back pain that was chronic.  The Veteran rated his pain as a 3 out of 10.  The alleviating factors were noted to be pain medicine and certain positions.  Aggravating factors were standing and lying in one spot.  Another February 2011 note reflects that due to his back pain, the Veteran used a cane to assist with ambulation.  

The Veteran was afforded a VA examination of the spine in March 2011.  The Veteran reported symptoms of moderate pain, stiffness, weakness, lack of endurance and fatigability.  It was noted that this was daily and constant and was worse with bending, lifting, walking or standing greater than 10 minutes.  There were no reports of radiculopathy or bowel/bladder dysfunction.  The Veteran endorsed flare-ups but denied any incapacitating episodes.  Reflex testing was diminished, but a motor examination was normal.  Range of motion testing revealed (after 3 repetitions) forward flexion to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees.  Range of motion was noted to be limited by pain and stiffness.  There was no further loss of function with repetitive use and loss of function due to flare-ups could not be determined without resorting to speculation.  The Veteran was diagnosed with lumbar degenerative disc disease (multilevel), moderate, status-post laminectomy.  The Veteran's functional limitation was deemed to be moderate.  

The Veteran was most recently afforded a VA examination of the lumbar spine in July 2014.  The Veteran was noted to be suffering from degenerative arthritis of the spine and spinal stenosis.  The Veteran reported back pain with radiculopathy down to the right leg and foot after 2 to 3 minutes of standing.  Service connection was established for radiculopathy of the right lower extremity in October 2014.  The Veteran was noted to be limited to walking 200 feet around his apartment complex as part of his daily exercise.  However, he had to stop several times.  He reported difficulty getting up from the floor due to back pain and bilateral knee pain.  He was able to drive himself, but he had to stop once on his 45 minute trip to the scheduled examination because of back and knee pain.  He lifted no more than 10 pound bars in each hand.  The Veteran also described flare-ups of back pain, noting that these would result in incapacitation and require that he lie down for several hours.  

Physical examination revealed forward flexion to 60 degrees (with objective evidence of pain at 60 degrees), extension to 10 degrees (with objective evidence of pain at 10 degrees), bilateral lateral flexion to 15 degrees (with objective evidence of pain at 15 degrees) and bilateral lateral rotation to 15 degrees (with objective evidence of pain to 15 degrees).  Upon 3 repetitions, the Veteran's forward flexion was limited to 50 degrees.  Extension was to 5 degrees and bilateral lateral flexion and rotation remained at 15 degrees.  The Veteran suffered from functional loss due to less movement than normal, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  It was noted that an opinion regarding if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability was not one with literature support, but would instead be based on clinical information including history and physical findings.  More definitive loss of function due to flare-ups could not be determined without resorting to mere speculation.  There was also tenderness or pain to palpation for the joints and/or soft tissue.  The Veteran did not have muscle spasms of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  

Neurological testing revealed diminished muscle strength of 4 out of 5 in both lower extremities.  Ankle reflexes were also hypoactive bilaterally.  Knee reflex was hypoactive in the right lower extremity and absent in the left lower extremity.  Sensation was normal, bilaterally.  It was noted that the Veteran suffered from radiculopathy of the right lower extremity, with mild pain, numbness and paresthesias in the right lower extremity but no pain, numbness or paresthesias in the left lower extremity.  The only nerve root noted to be involved was the right L5-S1 and it was noted that there was no radiculopathy of the left lower extremity.  There was no evidence of other neurological abnormalities such as bowel or bladder problems.  Ankylosis was also not present.  The Veteran was also noted to have reported of suffering from intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks over the past 12 months.  The Veteran used a brace, cane and walker to assist with ambulation due to his back and knee pain.  This condition was noted to impact the Veteran's ability to work.  His low back pain would start after 2 to 3 minutes of standing, prolonged sitting and bending.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability prior to July 11, 2008.  The record reflects that the Veteran's back disability has been rated under Diagnostic Code 5242 throughout the pendency of this claim.  The code is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

According to the April 2007 VA examination report, the Veteran was capable of forward flexion to 60 degrees.  VA examination in April 2008 also revealed forward flexion to 80 degrees.  Repetitive motion did not result in further increase in pain, but some fatigue and weakness was noted.  Therefore, the preponderance of the evidence of record demonstrates that a higher evaluation of 40 percent cannot be established.  

The Board has also considered whether a higher evaluation may be warranted as a result of incapacitating episodes due to intervertebral disc syndrome.  Under this formula, a higher evaluation of 40 percent requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note 1.  According to the April 2008 VA examiner, there had been no prescribed bed rest or incapacitation over the previous 12 months.  As such, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent based on incapacitating episodes is not warranted prior to July 11, 2008.  

The Veteran was subsequently assigned a temporary 100 percent evaluation from July 11, 2008.  His 20 percent evaluation was continued as of September 1, 2008.  Having reviewed the evidence of record, the Board finds that the Veteran has not been entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any time since September 1, 2008.  The Veteran was capable of forward flexion to 40 degrees upon examination in April 2009 and forward flexion to 70 degrees upon examination in March 2011.  His most recent VA examination report revealed that he was capable of forward flexion to 60 degrees before experiencing painful motion.  The record contains no other evidence to suggest that the Veteran has suffered from forward flexion limited to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  As such, a higher evaluation of 40 percent is not warranted at any time since September 1, 2008.  

The Board has again considered whether a higher evaluation may also be established since September 1, 2008, due to incapacitating episodes stemming from invertebral disc syndrome.  However, there is nothing of record to suggest that the Veteran has suffered from incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Crucially, the record does not reflect that any physician prescribed bed rest during this period.  As such, a higher evaluation based on incapacitating episodes is not warranted.  

The Board has considered whether a higher evaluation may be warranted due to functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, despite the Veteran's symptomatology such as pain on movement, fatigue and weakness, he has nonetheless maintained range of motion of the lumbar spine in excess of that envisioned by a higher evaluation of 40 percent.   The record clearly reflects that the Veteran suffers from pain with certain ranges of motion.  He has also been noted to have instability of station, disturbance of locomotion and interference with sitting, standing or weight-bearing.  Again, however, despite the Veteran's degree of functional loss, the record demonstrates that the Veteran has maintained a range of motion in excess of that envisioned by a 40 percent rating.  In April 2009, March 2011, and July 2014, the examinations showed that there was no additional limitation of motion after repetitive motion that would warrant a higher rating.  In regard to flare-ups, the April 2007, April 2008, April 2009, and March 2011 VA examiners noted that additional limitation of function during a flare-up could not be determined without resorting to mere speculation.  The July 2014 VA examiner reported that an opinion regarding if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support, but instead based on clinical information including history and physical findings.  Thus, the VA examiner found that more definitive loss of function, due to flare-ups  cannot be determined without resorting to mere speculation.  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during repetitive use or flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014). Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.

The Board has also considered whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71a.  While the Veteran has reported neurological symptomatology in both lower extremities, the July 2014 VA examiner specifically concluded that the Veteran did not suffer from actual radiculopathy of the left lower extremity.  Service connection is already in effect for radiculopathy of the right lower extremity, and the Veteran did not appeal the effective date assigned the disability.  The Veteran has also routinely denied bladder or bowel impairment.  As such, a separate evaluation for neurological manifestations is not warranted.  

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to evaluations in excess of 20 percent for his service-connected lumbar spine disability must be denied.

Hearing Loss

The Veteran contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  However, as outlined below, the Veteran has not met the schedular criteria for a compensable evaluation for hearing loss at any time during the pendency of this claim.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiometric examination in April 2004.  Pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
40
LEFT
30
35
40
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Pure tone threshold averages were 38 dB for the right ear and 43 dB for the left ear.  Applying the above audiometric data to 38 C.F.R. § 4.85, Table VI results in numeric values of I for the right ear and I for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 0 percent.  

According to an April 2009 VA examination report, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
45
50
LEFT
20
40
45
50
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  Pure tone threshold averages were 44 dB for the right ear and 48 dB for the left ear.  Applying the above audiometric data to 38 C.F.R. § 4.85, Table VI results in numeric values of II for the right ear and II for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 0 percent.  

In September 2009, the Veteran was noted to have mild to severe sensorineural hearing loss in both ears.  An October 2009 VA treatment note reflects that hearing aids were issued.  

The Veteran was most recently afforded a VA examination for his service-connected hearing loss in July 2014.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
55
LEFT
30
40
50
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  Pure tone threshold averages were 46 dB for the right ear and 51 dB for the left ear.  Applying the above audiometric data to 38 C.F.R. § 4.85, Table VI results in numeric values of II for the right ear and III for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 0 percent.  

The preponderance of the above evidence demonstrates that a compensable evaluation for bilateral hearing loss is not warranted at any time during the pendency of this appeal.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  In the present case, the Veteran's audiometric results have yielded pure tone thresholds and speech audiometry percentages that, at worst, result in a numeric designation of II and III.  When these numbers are applied to Table VII, they result in a 0 percent evaluation.  There is no audiometric data of record to suggest that at any time during the pendency of this claim that the Veteran has been entitled to a compensable disability evaluation.  

The Board recognizes that the Veteran believes he is entitled to a compensable evaluation for his service-connected hearing loss.  However, at no time during the pendency of this claim has the Veteran provided any competent evidence to demonstrate that he meets the schedular criteria for a compensable evaluation for his service-connected bilateral hearing loss.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected knee and back disabilities on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran primarily complains of symptoms such as pain, limited motion, weakness and a sensation of giving way.  His assigned evaluations fully take into consideration this type of symptomatology.  The Board is aware of the Veteran's complaints as to the effects of his service-connected hearing loss on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of difficulty hearing.  While noncompensable, the establishment of service connection recognizes that the Veteran indeed has impaired hearing.  In short, the Board finds that the assigned schedular evaluation is adequate.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the impairment associated with his knees, back, and hearing loss impact him in an exceptional or unusual way.  In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A separate 10 percent evaluation under Diagnostic Code 5261 for the left knee, prior to November 6, 2008, is granted subject to the rules and regulations governing the payment of VA monetary benefits.

A separate 20 percent evaluation under Diagnostic Code 5258, prior to November 6, 2008, is granted subject to the rules and regulations governing the payment of VA monetary benefits.

The claim of entitlement to a disability evaluation in excess of 30 percent for a left knee injury with patellectomy under Diagnostic Code 5257, prior to November 6, 2008, is denied.

The claim of entitlement to an evaluation in excess of 60 percent for a left knee injury with patellectomy, status post left total knee arthroplasty under Diagnostic Code 5055, from January 1, 2010, to November 18, 2010, is denied.  

A higher evaluation of 60 percent for a left knee injury with patellectomy, status post left total arthroplasty under Diagnostic Code 5055, as of January 1, 2012, is granted subject to the rules and regulations governing the payment of VA monetary benefits.

A separate 10 percent evaluation for painful motion of the right knee under Diagnostic Code 5003 is granted subject to the rules and regulations governing the payment of VA monetary benefits.

The claim of entitlement to an evaluation in excess of 20 percent for a right knee injury under Diagnostic Code 5257 is denied.  

The claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, prior to July 11, 2008, is denied.

The claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, as of September 1, 2008, is denied. 

The claim of entitlement to a compensable evaluation for bilateral hearing loss is denied.  


REMAND

Cervical Spine

The Veteran also contends that he is entitled to service connection for a cervical spine disability.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In January 2014, the Board remanded this issue.  The Veteran was to be afforded a VA examination to determine the etiology of his current cervical spine disability.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disability manifested during, or as a result of, active military service.  The examiner was also asked to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disability was either (i) caused by, or (ii) permanenently aggravated by a service-connected lumbar spine disability.  

The Veteran was afforded a VA examination of the cervical spine in July 2014.  The Veteran was noted to be suffering from degenerative arthritis of the spine and spinal stenosis.  The examiner reviewed the service treatment records and noted that while there was a history of a fall, the records were silent as to a neck injury.  Upon examining the Veteran and reviewing the remaining evidence of record, the examiner opined that it was less likely than not that the Veteran's current cervical spine disability manifested during, or as a result of, active military service, to include as due to an in-service fall as described by the Veteran.  There was insufficient evidence to warrant or confirm a diagnosis of an in-service cervical spine injury.  The examiner noted that the cervical spine degenerative disc disease diagnosed after service was a degenerative process involving the discs and vertebral bodies that underwent natural progression and was not aggravated by service.  Finally, the examiner concluded that the preponderance of the medical evidence did not support lumbar degenerative disc disease in the etiology or proximate cause of cervical spine degenerative disc disease.  A study on degenerative disc disease published in July/August 2009 showed that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  

The record reflects that the examiner offered no opinion as to whether it was at least as likely as not that the Veteran's service-connected lumbar spine disability has aggravated his current cervical spine disability.  As such, the Veteran's claims file should be returned to the July 2014 VA examiner (or a similarly qualified physician if this examiner is no longer available) so that an addendum to the examination report can be provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Specifically, the examiner is to address whether it is at least as likely as not that the Veteran's service-connected lumbar spine disability has aggravated his current cervical spine disability.  

TDIU

The Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who performed the July 2014 cervical spine examination for an addendum.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Upon reviewing the evidence of record and the previous examination report, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current cervical spine disability has been AGGRAVATED as a result of his service-connected lumbar spine disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

A complete rationale must be provided for all opinions offered and the Veteran's relevant lay assertions should also be considered and discussed when formulating an opinion.  

If it is determined that this condition is secondary to a service-connected disability, then the examiner should describe in detail how the Veteran's cervical spine disability impacts his ability to work in light of the medical evidence of record including the July 2014 VA examination findings.  

2.  The AMC should review the medical opinion obtained to ensure that the Board's remand directives were accomplished.  Return the case to the examiner if all questions posed by the Board were not answered.

3.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


